Citation Nr: 0600314	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
August 1969.
 
The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision 
that, inter alia, denied service connection for hypertension 
and for coronary artery disease, as secondary to the service-
connected diabetes mellitus.  The veteran filed a notice of 
disagreement (NOD) in November 2002, and the RO issued a 
statement of the case (SOC) in June 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2004.  

In a June 2004 decision, a Decision Review Officer granted 
service connection and assigned an initial 60 percent rating 
for coronary artery disease, as secondary to the service-
connected diabetes mellitus, effective March 12, 2001, the 
date of the veteran's initial claim for service connection. 

A video conference hearing before the undersigned Veterans 
Law Judge was held in April 2005; a copy of the transcript is 
of record.

As a final preliminary matter, the Board notes that, in 
November 2004, the veteran raised the issues of entitlement 
to service connection for optic neuritis and for glaucoma, as 
secondary to the service-connected diabetes mellitus.  As 
those issues have not been adjudicated by the RO, and are not 
inextricably intertwined with the issue before currently 
before the Board (see Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991)), they are referred to the RO for appropriate 
action




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An uncontradicted VA medical opinion relates the 
veteran's current hypertensive cardiovascular disease to his 
service-connected diabetes mellitus by way of aggravation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for hypertension, as 
secondary to service-connected diabetes mellitus, are met.  
38 U.S.C.A. §§ 1110, 5103A, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).
 
In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In this case, the veteran does not contend that his 
hypertension was incurred or aggravated in service.  Rather, 
he claims that this condition is due to his service-connected 
diabetes mellitus.  In this regard, secondary service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2005).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Private treatment records dated from July 1995 to May 2003 
show that that first noted diagnosis of hypertension was in 
July 1995.  Subsequent private treatment records show 
coronary artery disease and hypertension.

An April 2002 VA examination report shows that the diagnoses 
included diabetes mellitus type II with neuropathy, 
hypertension and coronary artery disease.  It was noted that 
the veteran had high blood pressure to some degree since 1979 
and that the age of onset of diabetes mellitus was four to 
seven years.  The examiner concluded that there was no cause 
and effect relationship between the veteran's hypertension, 
which long antedated his diabetes mellitus.  It was further 
concluded that diabetes mellitus did not cause his known 
coronary artery disease.  

On VA examination in March 2003, it was noted that no medical 
records were available for review.  The diagnoses included 
diabetes mellitus type 2 and hypertensive cardiovascular 
disease - not caused by diabetes mellitus.  

In a June 2003 statement, the veteran's private physician 
indicated that the veteran had been his patient for the 
previous eight years.  It was indicated that the veteran 
presented with a diagnosis of neuropathy and that the 
diagnosis was adult onset diabetes, which had been present 
for several years prior to the diagnosis.  It was concluded 
that due to the veteran's underlying diabetes, this has led 
to his coronary artery disease, for which he is being 
treated.  

In August 2003, a VA medical opinion was obtained.  The 
examiner indicated that the claims folder was reviewed and 
that an opinion was sought regarding whether the veteran's 
diabetes caused his hypertensive cardiovascular disease.  The 
examiner initially indicated that diabetes does not cause 
hypertension, as was also indicated by the other VA 
examiners.  The examiner noted the veteran's reported history 
of hypertension dating back to 1979 and elevated blood 
pressure reading shown at the time of private examination in 
July 1995.  It was indicated that diabetes is a comorbidity 
for the development of cardiovascular disease as is 
hypertension.  It was concluded that the hypertensive 
cardiovascular disease is aggravated by diabetes to a degree, 
which cannot be stated without resorting to unfounded 
speculation.  

When the medical evidence is considered along with the 
veteran's assertions, and with resolution of all reasonable 
doubt in his favor, the Board finds that the record presents 
a basis for a grant of secondary service connection for 
hypertension on the basis of aggravation by the service-
connected diabetes mellitus.  The medical evidence of record 
shows that the veteran currently has hypertensive 
cardiovascular disease, which had its onset subsequent to his 
active military service.  While VA examiners have concluded 
that the current hypertensive cardiovascular disease was not 
caused by the service-connected diabetes mellitus, the most 
recent VA opinion addressed the veteran's hypertensive 
cardiovascular disease, indicating that it is aggravated by 
the service-connected diabetes mellitus.  This examiner did 
not expressly state that the veteran's hypertension was 
aggravated by the diabetes mellitus; however, in describing 
the veteran's heart condition as hypertensive cardiovascular 
disease, it is apparent that the veteran's hypertension is 
considered a component of the veteran's current heart 
disease.  This opinion is not contradicted by any other 
medical evidence or opinion.  The Board points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.
 
Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for service connection for 
hypertension, based on aggravation by the service-connected 
diabetes mellitus, are met.  

ORDER

Service connection for hypertension, as secondary to the 
service-connected diabetes mellitus, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


